Name: 85/537/Euratom: Council Decision of 5 December 1985 amending Decision 77/271/Euratom as regards the total amount of Euratom loans which the Commission is empowered to contract for the purpose of contributing to the financing of nuclear power stations
 Type: Decision
 Subject Matter: electrical and nuclear industries;  EU finance;  financing and investment
 Date Published: 1985-12-12

 Avis juridique important|31985D053785/537/Euratom: Council Decision of 5 December 1985 amending Decision 77/271/Euratom as regards the total amount of Euratom loans which the Commission is empowered to contract for the purpose of contributing to the financing of nuclear power stations Official Journal L 334 , 12/12/1985 P. 0023 - 0023 Spanish special edition: Chapter 12 Volume 5 P. 0009 Portuguese special edition Chapter 12 Volume 5 P. 0009 *****COUNCIL DECISION of 5 December 1985 amending Decision 77/271/Euratom as regards the total amount of Euratom loans which the Commission is empowered to contract for the purpose of contributing to the financing of nuclear power stations (85/537/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Decision 77/270/Euratom of 29 March 1977 empowering the Commission to issue loans for the purpose of contributing to the financing of nuclear power stations (1), and in particular Article 1 thereof, Having regard to the proposal from the Commission, Whereas the loan level of 1 800 million ECU mentioned in Decision 77/271/Euratom (2), as last amended by Decision 82/170/Euratom (3), has been reached; Whereas experience indicates that it is desirable to raise, by 1 000 million ECU, the total amount of loans which the Commission is empowered to contract on behalf of the European Atomic Energy Community; Whereas it is therefore necessary to amend Decision 77/271/Euratom, HAS DECIDED AS FOLLOWS: Sole Article The Sole Article of Decision 77/271/Euratom is hereby replaced by the following: 'Sole Article Loans as provided for in Article 1 of Decision 77/270/Euratom may be contracted for amounts the total principal of which shall not exceed the equivalent of 3 000 million ECU. When the total value of the transactions effected reaches 2 800 million ECU, the Commission shall inform the Council, which, acting unanimously on a proposal from the Commission, shall decide on the fixing of a new amount as soon as possible.'. Done at Brussels, 5 December 1985. For the Council The President J.-C. JUNCKER (1) OJ No L 88, 6. 4. 1977, p. 9. (2) OJ No L 88, 6. 4. 1977, p. 11. (3) OJ No L 78, 24. 3. 1982, p. 21.